This is an appeal by certain taxpayers of Coal county from a judgment entered in a proceeding instituted by the board of county commissioners in the district court of said county entitled, "In the Matter of the Application of Coal County, Oklahoma, to Determine the Existence, the Character and the Amount of its Legal Outstanding Judgment Indebtedness, and to Issue its Bonds to Fund the Same."
This cause was consolidated by order of this court with cause No. 14102, and they have by counsel been briefed together. *Page 138 
The facts in this case are that on the 15th day of January, 1923, the board of county commissioners of Coal county filed an application in the district court of said county to fund its outstanding legal indebtedness and to secure the approval of the court to bonds issued therefor. The application of the said board of county commissioners addressed to the district court of said county set forth, among other indebtedness, the judgment rendered against Coal county on the 12th day of December, 1922, the appeal from which was perfected by certain taxpayers of Coal county in the said cause No. 14102 consolidated herewith. That the said indebtedness had been ordered by the board of county commissioners by resolution duly passed to be funded by the issuance of negotiable coupon bonds of said county in the sum of $72,000, on the approval and sanction of the court, for the purpose of funding and paying said indebtedness, which resolution of the board provided the form of said bonds, the coupons to be attached thereto, the indorsements and certificates thereon, and had provision made for the levy of tax upon all the taxable property in said county, in addition to other taxes, sufficient to pay the interest on said bonds and to constitute a sinking fund for the discharge of the principal thereof at maturity, and prayed the district court to determine and make a finding as to the existence, character, and amount of the outstanding indebtedness to such county, and to render a judgment in accordance with said finding, and to authorize and direct the issuance of said bonds so provided by the board of county commissioners, and to approve and sign said bonds in open court, and cause the same to be attested by the court clerk under his official seal, and to direct the court clerk to deliver said bonds to the treasurer of said county, as provided by law.
Notice was duly given of this application to the district court, and on the date set for hearing the same certain taxpayers of said county protested against the issuance of said bonds, the entry of any order of the court directing the issuance thereof, or the approval of the same, for the reason that one of the judgments against Coal county and the board of county commissioners thereof sought to be funded of more than $60,000 was being contested by the taxpayers of Coal county in an appeal then being perfected to the Supreme Court of the state; and, second, that the judgment sought to be funded was one secured in the name of G.C. Phillips, as trustee, based upon sundry claims which were illegal, beyond the tax limit and the debt limit of Coal county, under the Constitution and laws of the state of Oklahoma, which objection and protest was by the court overruled, to which taxpayers so protesting saved an exception. And from this action of the court and the action of the court approving and validating the bonds, this appeal is perfected.
It will be noted that one of the judgments, of more than $60,000, a part of the judgments and indebtedness sought to be funded in this proceeding, was based upon the judgment rendered against Coal county from which appeal was taken and disposed of in cause No. 14102, this day decided, and the judgment in said cause of the district court was reversed. Pending the perfection of appeal and the final determination by this court of the validity of said judgment, the trial court committed error in entering judgment granting the prayer of the application of the board of county commissioners and approving the bonds to fund said judgment until the finality of the same had been determined. This being true, the judgment of the district court of Coal county rendered in cause No. 3266 on the docket of the district court of said county on the 15th day of January, 1923, providing for the funding of said judgment and the approval of the bonds, ordered issued by the board of county commissioners for such purpose, is hereby reversed, with directions to the district court of Coal county to take such further proceedings herein not inconsistent with this opinion.
JOHNSON, C. J., and McNEILL, KANE, KENNAMER, and COCHRAN, JJ., concur.